Citation Nr: 1448485	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  08-04 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral flatfeet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 2001 to January 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


FINDINGS OF FACT

1. Bilateral pes planus was noted on examination for entry into service.

2. Preexisting pes planus was aggravated by military service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral pes planus based on aggravation have been met. 38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the Veterans Claims Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b).

In this case, the Veteran's enlistment medical examination, completed in October 2001, indicates abnormal feet.  Further notation describes asymptomatic mild pes planus, i.e. flatfeet.  Dorland's Illustrated Medical Dictionary at 716 (32nd ed. 2012).  Accordingly, based on this record, the Board finds that a disability was noted at entry into service, and that the Veteran may not be presumed to have been sound at the time of entry.  See 38 U.S.C.A. §§ 1111, 1132, 1137; 38 C.F.R. § 3.304(b).

If a preexisting disability is noted upon entry into service, the Veteran cannot claim service connection for that disability on a direct basis, but may assert entitlement to service connection on the basis of aggravation.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. § 3.306(a).  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004).

As an initial matter, the evidence of record establishes that the Veteran has a current disability.  The Veteran was diagnosed with bilateral pes planus at a VA examination in March 2012.  The VA examiner notes this is the only foot disability from which the Veteran suffers.

Service treatment records show the Veteran was seen for issues associated with pes planus at least twice during service.  In March 2002, the Veteran complained of two weeks of pain in the arches of his feet.  The assessment was pes planus with mild plantar fasciitis.  Approximately two months later, in May 2002, the Veteran was seen for swollen ankles.  He claimed the swelling was related to inserts he was using to decrease pain in the arches of his feet.  The examiner reported an objective observation of significant pes planus (both feet) and provided an assessment of pes planus, pronation of feet, plantar fasciitis, and shin splints.  Based on the fact that the Veteran's pes planus was noted to be "mild" at enlistment and by May 2002 was considered to be "significant," the Board concludes that there was an increase in severity of the Veteran's pes planus during service.  

As the record shows an increase in the Veteran's pes planus in service, the burden then shifts to VA to establish by clear and unmistakable evidence that any such increase was not beyond the normal progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

A VA examiner opined that "[t]he claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness."  January 2014 Addendum Opinion.  While the VA examiner states the pes planus clearly and unmistakable preexisted service it is unclear if he applies the same standard in concluding pes planus was not aggravated beyond its natural progression by service.  In light of this ambiguity, the Board concludes that the evidence is not clear and unmistakable that the in-service increase in severity of Veteran's pes planus was not beyond the normal progression of the disease.  Thus, the government has not met its burden.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In sum, pes planus was noted on entry into service.  Moreover, the evidence of record shows an increase in severity of the Veteran's pes planus while in service.  Finally, clear and unmistakable evidence that the in-service increase in severity of Veteran's pes planus was not beyond the normal progression of the disease is not present.  Accordingly, the Board finds that the presumption of aggravation was not rebutted and service connection for pes planus is granted. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral pes planus based on aggravation is granted.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


